Citation Nr: 1120532	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-05 868	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a lung condition, to include asbestosis as a result of asbestos exposure.



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to May 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2011, the Veteran and his wife testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folder.

Although the Veteran's claim for service connection has previously been identified and developed as entitlement to service connection for asbestosis, based on his description of his symptoms and the medical evidence of record, as will be discussed further, the Board finds that his claim also reasonably encompasses his diagnosed chronic bronchitis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)(United States Court of Appeals for Veterans Claims found that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  Therefore, the issue on the title page has been modified to reflect the current disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim. See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Although the Veteran was afforded a VA respiratory examination in May 2008, the examiner, while noting that he had stable pleural plaques, opined that the etiology of the Veteran's dyspnea was multifactorial with obesity, deconditioning and a long history of smoking/COPD contributing.  The examiner further opined that the Veteran's shortness of breath and dyspnea were less likely than not secondary to his asbestos exposure, noting that the claims file was reviewed.  The Board finds that this medical opinion is inadequate as it lacks medical analysis that prevents the Board from making a fully informed evaluation.  

Likewise, a March 1963 chest X-ray study in service shows an infiltrate at the medial lung base, findings consistent with pneumonitis.  Service treatment records further show treatment for bronchitis and pharyngitis in March and April 1963.  VA and private treatment records, dating from April 2002 to March 2011 show frequent treatment for diagnosed chronic bronchitis.  VA is obligated to provide an examination and/or opinion where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs of symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran should be afforded another VA examination to obtain an opinion as to the etiology of his current chronic lung condition, to include diagnosed bronchitis.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should again be afforded a VA respiratory examination to determine the current nature and etiology of any current lung condition, to include asbestosis, and/or chronic bronchitis, if found to be present.  All necessary special studies or tests should be accomplished.  The examiner must review the Veteran's claims folder, including a complete copy of this REMAND, and acknowledges such review in the examination report.  The examiner should clearly indicate if the Veteran has a current diagnosis of asbestosis.  Regardless, the Veteran should also offer an opinion for any and all diagnosed respiratory disorders, to include bronchitis, as to whether they are at least as likely as not caused by or had their onset during service or are a result of any in-service exposure to asbestos.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report.  If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.

2.  Thereafter, VA should readjudicate the issue on appeal.  If the issue remains denied, a supplemental statement of the case should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


